An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

Eliminate Count
a:
Mum

my mm 

    

IN THE SUPREME COURT OF THE STATE OF NEVADA

JASON ARTHUR ALTHEIDE, No. 68065
Petitioner,

 F l L E D
THE STATE OF NEVADA,

Respondent. JUL 2 1 2015

TRACIE K. meemm
CLERK OF SUPREME comm“
» in

BY

DEPUTY me 7

GREEK BENYING PETITION

This is a pro se petitiﬂn fer a Writof habeas corpus. Petiticmer
seeks an. order directing the return of seized pmperty. We have reviewed

the documente submitted in this matter, and Witheut deciding upen the

merits of any claims raised therein, We decline to exercise original
See NBS 34.160; NR8 34.170; NR8 34320;
NRS 34.330; NRS 34.020. Accordingly: we

ORDER the petition DENIED.

jurisdiction in this matter.

 

Pickering

J ason Arthur Altheide
Attorney GeneraUCarson City
Nye County District Attorney
Nye County“ Clerk

CC:

[S'I‘EOS‘S